

 
Exhibit 10(i)
 
 


 
 


 
 
T.L. Baker
 
 
Employment Arrangements
 
 
As of March 1, 2006, TXU Corp. (the “Company”) has employed T.L. Baker as the
Chairman of the Board and Chief Executive Officer of TXU Electric Delivery
Company on an at-will employee basis. The Company pays Mr. Baker an annual
salary equal to $632,000, and Mr. Baker is eligible to participate in all
compensation and benefit plans of the Company in which similarly situated
executives are eligible to participate, which currently include the TXU Corp.
Executive Annual Incentive Plan, the TXU Corp. 2005 Omnibus Incentive Plan, the
TXU Corp. Salary Deferral Plan, the TXU Executive Financial Advisement Program,
the Executive Physical Examination Program, the TXU Second Supplemental
Retirement Plan, the TXU Corp. Executive Change in Control Policy and the TXU
Corp. 2005 Executive Severance Plan. Additionally, Mr. Baker participates in the
TXU Deferred and Incentive Compensation Plan and the TXU Split Dollar Life
Insurance Program.
 
 

